Atkins, /., dissenting: It is highly desirable that a .taxpayer be allowed to offset income by deducting expenditures incurred in order to produce such income. Thus, if the useful life of an intangible business asset can be estimated with reasonable accuracy the cost thereof should be amortized and deducted over the period of such life. However, since Danville Press, Inc., 1 B.T.A. 1171, the published opinions of this Court have consistently held that an intangible asset of the nature here involved is one indivisible asset which is subject to depreciation only if the asset has a useful life which can be reasonably estimated- — if such asset has any substantial element of indefinite useful life no depreciation is allowable. An asset is not divisible into different components some of which are depreciable and some of which are not. See Thrifticheck Service Corporation, 33 T.C. 1038, affd. (C.A. 2) 287 F. 2d 1. I am not aware of any legislative enactment which would justify a basic change in our position. Since it appears that the customer lists here involved have a useful life of indefinite duration, it seems to me that the cost thereof may not be recovered under the provisions of section 167(a) of the Code.